           Case 1:17-cv-02590-TSC Document 137 Filed 08/13/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                         )
HOPI TRIBE, et al.,                      )   Case No. 17-cv-2590 (TSC)
                                         )
              Plaintiffs,                )
                                         )
      v.                                 )
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
              Defendants.                )
                                         )
                                         )
UTAH DINÉ BIKÉYAH, et al.,               )   Case No. 17-cv-2605 (TSC)
                                         )
              Plaintiffs,                )
                                         )
      v.                                 )
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
              Defendants.                )
                                         )
                                         )
NATURAL RESOURCES DEFENSE                )   Case No. 17-cv-2606 (TSC)
COUNCIL, INC., et al.,                   )
                                         )
              Plaintiffs,                )
                                         )
      v.                                 )   CONSOLIDATED CASES
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
              Defendants.                )
                                         )
                                         )
AMERICAN FARM BUREAU                     )
FEDERATION, et al.,                      )
                                         )
               Defendant-Intervenors.    )
                                         )

                  PLAINTIFFS’ MOTION FOR STATUS CONFERENCE
         Case 1:17-cv-02590-TSC Document 137 Filed 08/13/19 Page 2 of 6




       Plaintiffs in the above-captioned cases respectfully request that the Court schedule a

status conference at the Court’s earliest convenience to discuss the federal government’s recent

issuance of a proposed management plan for Bears Ears National Monument. Plaintiffs have

conferred with Federal Defendants and with all Defendant-Intervenors about this request for a

status conference. Plaintiffs recognize that moving parties have been directed by this Court to

indicate whether or not a motion is opposed, but the Defendants and Defendant-Intervenors

indicated they would like to see this motion before taking a position.

       Plaintiffs are aware that the plaintiffs in the Grand Staircase docket have filed a motion

requesting a status conference. See Plaintiffs’ Unopposed Motion for a Status Conference, ECF

No. 105, The Wilderness Society v. Trump, No. 17-2587 (TSC) (July 30, 2019). Given the

overlapping issues, and in the interests of judicial economy, Plaintiffs respectfully submit that a

single status conference for both sets of cases may be desirable in order to keep the cases on

similar schedules. Plaintiffs in the Grand Staircase docket have advised the undersigned counsel

that they consent to a joint hearing if the Court so desires.

       On July 26, 2019, the federal Bureau of Land Management (BLM) published its final

proposed management plan for what remains of Bears Ears National Monument.1 Pursuant to the

President’s Proclamation No. 9681, 82 Fed. Reg. 58,081 (Dec. 4, 2017)—which Plaintiffs’

complaints allege illegally removed roughly 85% of the federal lands from Bears Ears National




1
 See BLM, Bears Ears National Monument: Proposed Monument Management Plans and Final
Environmental Impact Statement (July 26, 2019), at https://bit.ly/2kWhzSw; see also BLM,
Notice of Availability of the Bears Ears National Monument Indian Creek and Shash Jáa Units
Proposed Monument Management Plans and Final Environmental Impact Statement, 84 Fed.
Reg. 36118-01 (July 26, 2019).
                                                  1
         Case 1:17-cv-02590-TSC Document 137 Filed 08/13/19 Page 3 of 6



Monument—BLM’s monument management plan covers only two small units of the original

1.35-million-acre Monument, leaving the remainder without monument protections. BLM’s

publication of the plan triggers a 30-day protest period, after which BLM may formally adopt the

plan in a final record of decision. See 43 C.F.R. § 1610.5-1.

       Plaintiffs anticipate challenging certain aspects of BLM’s management plan, including its

failure to protect the entire 1.35 million acres of Bears Ears National Monument as required by

Presidential Proclamation No. 9558, 82 Fed. Reg. 1139 (Dec. 28, 2016). Because any such

challenges will necessarily implicate the core legal issue already pending before this Court—i.e.,

the President’s lack of authority to remove land from a national monument—Plaintiffs wish to

update the court on those developments.

       Plaintiffs therefore request a status conference at the Court’s earliest convenience to

discuss issues relating to BLM’s monument management plan and its potential impact on the

pending litigation.

Dated: August 13, 2019                               Respectfully submitted,



                                                     s/nlandreth
                                                     Natalie Landreth (D.D.C. Bar AK0001)
 Adam M. Kushner (DC Bar # 426344)                   Native American Rights Fund
 Douglas P. Wheeler III (DC Bar # 463959)            745 W. 4th Ave, Suite 502
 Hunter J. Kendrick (DC Bar # 144629)                Anchorage, AK 99501
 Hogan Lovells US LLP                                Tel: (907) 257-0501
 555 Thirteenth Street NW                            Fax: (907) 276-2466
 Washington, DC 20004                                E-mail: landreth@narf.org
 Telephone: 202-637-5600                             Attorney for the Hopi Tribe, Ute Mountain
 Fax: 202-637-5910                                   Ute Tribe, and Zuni Tribe
 Email: adam.kushner@hoganlovells.com
 Email: douglas.wheeler@hoganlovells.com             Matthew Campbell
 Email: hunter.kendrick@hoganlovells.com             Native American Rights Fund
                                                     1506 Broadway
 Thomas P. Schmidt (pro hac vice)                    Boulder, CO 80302
 Hogan Lovells US LLP                                Tel: (303) 447-8760
 875 Third Avenue                                    Fax: (303) 443-7776

                                                 2
       Case 1:17-cv-02590-TSC Document 137 Filed 08/13/19 Page 4 of 6



New York, NY 10022                                E-mail: mcampbell@narf.org
Telephone: 212-918-3000                           Attorney for the Hopi Tribe, Ute Mountain
Fax: 212-918-3100                                 Ute Tribe, and Zuni Tribe
Email: thomas.schmidt@hoganlovells.com
                                                  Paul Spruhan, Assistant Attorney General
Attorneys for Plaintiffs Utah Diné Bikéyah,       Navajo Nation Department of Justice
Friends of Cedar Mesa, Archaeology                P.O. Box 2010
Southwest, Conservation Lands Foundation,         Window Rock, AZ 86515
Inc., Patagonia Works, The Access Fund, the       Tel.: (928) 871-6210
National Trust for Historic Preservation,         Fax: (928) 871-6177
and the Society of Vertebrate Paleontology        E-mail: ebranch@nndoj.org
                                                  E-mail: pspruhan@nndoj.org
Heidi McIntosh (pro hac vice)                     Attorneys for Navajo Nation
Yuting Yvonne Chi (pro hac vice)
Earthjustice                                      Jeff Rasmussen
633 17th Street, Suite 1600                       Fredericks Peebles & Morgan LLP
Denver, CO 80202                                  1900 Plaza Drive
Tel.: (303) 623-9466                              Louisville, CO 80027
Fax: (303) 623-8083                               Tel: (303) 673-9300
E-mail: hmcintosh@earthjustice.org                Fax: (303) 673-9155
E-mail: ychi@earthjustice.org                     E-mail: jrasmussen@ndnlaw.com
Attorneys for The Wilderness Society,             Attorney for the Ute Indian Tribe
Defenders of Wildlife, Grand Canyon Trust,
Great Old Broads for Wilderness; Western          Rollie Wilson
Watersheds Project, WildEarth Guardians,          Fredericks Peebles & Morgan, LLP
Sierra Club, and Center for Biological            401 9th Street, NW
Diversity                                         Washington, DC 20004
                                                  Tel.: (202) 450-4887
James Pew (Bar No. 448830)                        Fax: (202) 450-5106
Earthjustice                                      E-mail: rwilson@ndnlaw.com
1625 Massachusetts Avenue, NW                     Attorney for the Ute Indian Tribe
Suite 702
Washington, DC 20036                              Lloyd Miller
Tel.: (202) 667-4500                              Whitney Leonard
Fax: (202) 667-2356                               SONOSKY, CHAMBERS, SACHSE,
E-mail: jpew@earthjustice.org                     MILLER & MONKMAN LLP
Attorney for The Wilderness Society,              725 East Fireweed Lane
Defenders of Wildlife, Grand Canyon Trust,        Suite 420
Great Old Broads for Wilderness; Western          Anchorage, AK 99503
Watersheds Project, WildEarth Guardians,          Phone: (907) 258-6377
Sierra Club, and Center for Biological            Fax: (907) 272-8332
Diversity                                         Email: lloyd@sonosky.net
                                                  Attorneys for the Zuni Tribe
Sharon Buccino (Bar. No 432073)
Jacqueline M. Iwata (Bar No. 1047984)             David Mielke
Natural Resources Defense Council

                                              3
       Case 1:17-cv-02590-TSC Document 137 Filed 08/13/19 Page 5 of 6



1152 15th Street NW, Suite 300                SONOSKY, CHAMBERS, SACHSE,
Washington, DC 20005                          MILLER, MIELKE & BROWNELL LLP
Tel.: (202) 289-6868                          500 Marquette Avenue, NW
Fax: (415) 795-4799                           Suite 660
E-mail: sbuccino@nrdc.org                     Albuquerque, NM 87102
                                              Phone: (505) 247-0147
E-mail: jiwata@nrdc.org
                                              Fax: (505) 843-6912
Attorneys for Natural Resources Defense
                                              Email: dmielke@abqsonosky.com
Council
                                              Attorney for the Zuni Tribe
Katherine Desormeau (D.D.C. Bar ID
CA00024)
Ian Fein (D.D.C. Bar ID CA00014)
Michael E. Wall
Natural Resources Defense Council
111 Sutter Street, 21st Floor
San Francisco, CA 94104
Tel.: (415) 875-6158
Fax: (415) 795-4799
E-mail: ifein@nrdc.org
E-mail: kdesormeau@nrdc.org
E-mail: mwall@nrdc.org
Attorneys for Natural Resources Defense
Council

Stephen H.M. Bloch (pro hac vice)
Landon C. Newell
Laura E. Peterson
Southern Utah Wilderness Alliance
425 East 100 South
Salt Lake City, UT 84111
Tel: (801) 486-3161
Fax: (801) 486-4233
E-mail: steve@suwa.org
E-mail: landon@suwa.org
E-mail: laura@suwa.org
Attorneys for Southern Utah Wilderness
Alliance




                                          4
         Case 1:17-cv-02590-TSC Document 137 Filed 08/13/19 Page 6 of 6




                                CERTIFICATE OF SERVICE

I hereby certify that on this 13th day of August 2019, I filed the above pleading with the Court’s
CM/ECF system, which provided notice of this filing by e-mail to all counsel of record.


                                     /s/ Natalie A. Landreth
                                       Natalie A. Landreth




                                                5
